                                            67 Filed 03/11/21
            Case 1:19-cv-10802-AJN Document 62       03/16/21 Page 1 of 2


                                       RoNer & RoNAl,                LLP
                                             ATTORNEYS AT LAW
                                            THE RONAI BUILDING
                                           34 ADEE STREET                                                3/16/21
                                        PORT CHESTER, NY I0573
                                         TELEPHONE (9 t 4) A24- 47   77




                                                                       March 11,2021

VIA ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Courtroom 906
New York, NY 10007

         Re:      Atilla Toth v. Hudson Yards Construction, LLC, et al.
                  Case No.: l9-cv-1 0802-AJN

Your Honor:

          We represent Plaintiff Attila Toth in the above referenced matter. We respectfully submit this
letter in reply to the Defendants' response to our motion to renew our prior motion under Federal Rule 37
to preclude the Defendants from using certain previously non-disclosed materials in support of their
Summary Judgment Motion, in opposition to Plaintiff s Summary Judgment Motion and at the Trial for
this matter, or in the alternative, for thirfy days to depose the two affiants.

         Defendants' position in response is essentially that Plaintiff should have somehow known that
these two non-parties possessed discoverable information, and sought to take their depositions months
ago. However, neither Plaintiff nor anyone in this office are mind-readers. Again, as set forth in my
previous letters, Ms. Ventura was never disclosed as someone possessing discoverable information in
Defendants' Rule 26(a) disclosures. And while Mr. Mitterpatch was identified in name only - exactly
what discoverable information he possessed was never disclosed. That these individuals may have been
mentioned during a deposition does require us to seek their depositions, and clearly does not relieve
defendants of their obligation under Rule 26(a). Indeed, it would be a colossal waste of time, energy and
expense to depose every single individual or company that is mentioned during a deposition. This is
precisely what Federal Rule 26 was designed to prevent.

         In addition, Defendants' claim that Plaintiff should have appreciated the significance of these
individuals simply because their Affidavits were listed in defendants' liability expert's report as
documents he reviewed, is similarly unavailing. First, the disclosure of this expert witness and his report
was not properly serued upon this office. The exchange is dated February 9,2021, and was not served to
our Port Chpster address which is listed on the docket. The exchange was also not emailed to me, despite
the fact that I have always been, and remain on the service listt. Raiher, quite curiously, itwas only
emailed to an attorney who filed his Note of Appearance on this case that very same day - February 9,
2021. Second, the Defendants' liability expert's report was dated and exchanged, after fact discoVery had
closed, so even if we had received that report, we would not have had an opportunity to depose the

l And despite the fact that defense counsel has always emailed
                                                               me or at the very least, copied me on all emails
pertaining to this case.




               NEW YORK, NEW YORK                               STAMFORD, CONNECTICUT
                                           67 Filed 03/11/21
           Case 1:19-cv-10802-AJN Document 62       03/16/21 Page 2 of 2



affiants atthat point anyway. Thus, according to the Defendants, their liability "expert" can rely on
Affidavits that were not disclosed during fact discovery and then they can also serve that expert report
after the close of fact discovery, and that satisfies their disclosure obligations under Rule 26(a).
Defendants' logic in this regard is baffling.

        Defendants' response also further clarifies the fact that they do not want these two individuals
cross-examined at deposition by this office, preferring to exclusively rely upon their carefully crafted
Affidavits. Quite tellingly, Defendants maintain that they cannot produce the two affiants for depositions,
yet they did not agree to the alternative reliefrequested by Plaintiff- a 30-day extension to serve and
depose the two affiants.2

        Clearly, Defendants want to have it both ways. They are unwilling to voluntarily produce these
individuals, and at the same time, are refusing to agree to an extension of time so that this office may
timely serve subpoenas and depose them. This speaks volumes.

         Accordingly, it is respectfully requested that Plaintiff s motion to renew under Federal Rule 37 to
preclude the Defendants from using certain previously non-disclosed materials in support of their
Summary Judgment Motion, in opposition to Plaintiffls Summary Judgment Motion and at the Trial for
this matter, or in the alternative, that Plaintiff be permitted thirty days to serve and depose the two
affiants, be granted.

         Thank you for your consideration and attention to this matter.

                                                                RESPECTFULLY,

                                                                RONAI & RONAI, LLP
                                                                Attorneys for Plaintiff

                                                                 lsl
                                                                 By: Holly Ostrov Ronai(HO 3923)

cc: Al1 parties via ECF


                                                                            In light of the circumstances described by Plaintiff
                                                                            in his original letter motion, the Court will grant
                                                                            his alternative request to extend fact discovery. No
                                                                            further extensions will be granted. The new
                                                                            schedule is as follows:
                                                           3/16/21
                                                                              • Fact discovery closes on April 2, 2021
                                                                              • Motions for summary judgment and Daubert
                                                                                   motions are due April 23, 2021
                                                                              • Oppositions are due May 20, 2021
                                                                              • Replies are due June 10, 2021
                                                                            This resolves Dkt. No. 59.
                                                                            SO ORDERED.


2
 While it is true that Plaintiff originally argued that "a continuance is not possible" [Doc. No. 52], that was before
Your Honor extended the summary judgment motion briefing by one month and extended fact discovery for two
weeks to March t9,2027.
